DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 02/03/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly  use the term “may” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted in clearly expressed manner.
Claims 2-9 depend directly or indirectly from a rejected claim and are, therefore, rejected for the reasons set above.

Claims 6, 7, 15 & 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims use the term “about” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted in clearly expressed manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Savant et al. (20100102647) in view of Rouy (2417448)
[structure of fig 1 for a motor, abstract], comprising: 
a coolant inlet [see ¶14]; a coolant outlet [see ¶14]; 
a helical channel [see ¶20 “helical conduit passage” in 40], interconnecting and providing a coolant flow path between the coolant inlet and the coolant outlet [it understood that inlet communicates fluid to lead to outlet], 
and defining and surrounding an annular space [i.e. annular space in 30] adapted to receive the electric motor [i.e. motor intended for inside 30] or a portion thereof; 
a first flow-through loop [i.e. flow loop implied in claim 4 receiving a cooling fluid for passage 40], positioned proximate to and in fluid communication with the coolant inlet and a first turn [first turn of 40] of the helical channel, whereby coolant entering the helical channel via the coolant inlet may flow through the first flow-through loop before flowing into subsequent turns of the helical channel [implicit in claim 4];  
and a second flow-through loop [i.e. subsequent turn after first turn of 40 would be closer to outlet], positioned proximate to and in fluid communication with the coolant outlet [i.e. fluid leading to outlet, claim 4] and a final turn [i.e. last turn shown in fig 1] of the helical channel, whereby coolant received from preceding turns of the helical channel may flow through the second flow-through loop before exiting the helical channel via the coolant outlet [claim 4]. 
wherein a pitch of the helical channel substantially monotonically decreases along an axis of the helical channel such that the pitch is greatest at the first turn of the helical channel and smallest at the final turn of the helical channel.
While Savant teaches varying the pitch of the helical channel [i.e. passages in 40] relative to an axis [i.e. see ¶19 and R in fig 2], Savant does not explicitly mention substantially monotonically decreases along an axis of the helical channel such that the pitch is greatest at the first turn of the helical channel and smallest at the final turn of the helical channel.
Whereas Rouy teaches a helical channel substantially [i.e. continuously decreasing shown in fig 5, channels 22 going upwards] decreases along an axis [center axis] of the helical channel such that the pitch [i.e. height of 22] is greatest at the first turn [i.e. lowest turn of 22] of the helical channel and smallest at the final turn of the helical channel [highest turn shown in fig 5, 22].
All of the component parts are known in Savant and Rouy. Savant teaches “in pitch may play significant roles in reducing losses associated with spiral cooling”, [Savant ¶19] and Rouy teaches “provide a system for progressively cooling the [Rouy col 1 lines 1-10].  The only difference is the combination of the “old elements” into a cooling structure by decrease R in a monotonically manner in Savant as thought in Rouy.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust R in Savant in a monotonically decreasing manner as similarly shown in Rouy, since the operation of cooling flow teaching in Rouy can be use in combination with Savant’s adjustment of cooling passage to achieve the predictable results of providing a cooling jacket that can progressively cooling as the temperature of the electric motor shift from bottom towards upward.

Regarding claim 2. Savant as modified teaches the cooling jacket of claim 1, wherein a radial width of the helical channel is substantially constant [radial width is constant of Savant].

Regarding claim 3. Savant as modified teaches the cooling jacket of claim 1, wherein the annular space is adapted to receive a stator of the electric motor, wherein an axial length of the cooling jacket is approximately equal to a length of the stator [implicit hollow stator case 30 is meant to be cover stator case 20, ¶14-¶15 Savant].

Regarding claim 4. Savant as modified teaches the cooling jacket of claim 3, wherein, when the stator is positioned within the annular space, substantially all of an outer surface of the stator is surrounded by the helical channel [¶23, “Optionally, the cooling jacket or case 20 may be cast into the outer case that the electric motor or generator stator presses into”].

Regarding claim 5. Savant as modified teaches the cooling jacket of claim 1, wherein the helical channel comprises no more than five turns [see fig 1 shows five turns Savant].

Regarding claim 6. Savant as modified teaches the cooling jacket of claim 1.
However, Savant does not explicitly mention wherein the coolant inlet and the coolant outlet are circumferentially offset by between about 0 deg and about 180 deg.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust an offset value between the inlet and outlet to a specific degree in order to drive device towards design requirement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.



Regarding claim 8. Savant as modified teaches the cooling jacket of claim 1, wherein the coolant is water [¶3 Savant].

Regarding claim 9. Savant as modified teaches the cooling jacket of claim 1, wherein a cross-sectional area of the helical channel monotonically decreases along the helical channel such that the cross-sectional area is greatest at the coolant inlet and smallest at the coolant outlet [design shown in Rouy fig 5].

Regarding method claims 10-18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device 

Regarding claim 19. Savant teaches an electric motor [motor in ¶23], comprising: a stator [stator in ¶23]; 
and a cooling jacket extending over at least part of the stator [structure of fig 1 for a motor, abstract, structure of fig 1 is intended for a stator], comprising: 
a coolant inlet [see ¶14]; a coolant outlet [see ¶14;  Page 17 of 198322-348 
a helical channel [see ¶20 “helical conduit passage” in 40], interconnecting and providing a coolant flow path between the coolant inlet and the coolant outlet [it understood that inlet communicates fluid to lead to outlet]; 
a first flow-through loop [i.e. flow loop implied in claim 4 receiving a cooling fluid for passage 40], positioned proximate to and in fluid communication with the coolant inlet and a first turn [first turn of 40] of the helical channel, whereby coolant entering the helical channel via the coolant inlet may flow through the first flow-through loop before flowing into subsequent turns of the helical channel [implicit in claim 4];
[i.e. subsequent turn after first turn of 40 would be closer to outlet], positioned proximate to and in fluid communication with the coolant outlet [i.e. fluid leading to outlet, claim 4] and a final turn [i.e. last turn shown in fig 1] of the helical channel, whereby coolant received from preceding turns of the helical channel may flow through the second flow-through loop before exiting the helical channel via the coolant outlet [claim 4].

While Savant teaches varying the pitch of the helical channel [i.e. passages in 40] relative to an axis [i.e. see ¶19 and R in fig 2], Savant does not explicitly mention substantially monotonically decreases along an axis of the helical channel such that the pitch is greatest at the first turn of the helical channel and smallest at the final turn of the helical channel.
Whereas Rouy teaches a helical channel substantially [i.e. continuously decreasing shown in fig 5, channels 22 going upwards] decreases along an axis [center axis] of the helical channel such that the pitch [i.e. height of 22] is greatest at the first turn [i.e. lowest turn of 22] of the helical channel and smallest at the final turn of the helical channel [highest turn shown in fig 5, 22].
All of the component parts are known in Savant and Rouy. Savant teaches “in pitch may play significant roles in reducing losses associated with spiral cooling”, [Savant ¶19] and Rouy teaches “provide a system for progressively cooling the engine cylinder walls from the bottom upwardly”, [Rouy col 1 lines 1-10].  The only difference 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust R in Savant in a monotonically decreasing manner as similarly shown in Rouy, since the operation of cooling flow teaching in Rouy can be use in combination with Savant’s adjustment of cooling passage to achieve the predictable results of providing a cooling jacket that can progressively cooling as the temperature of the electric motor shift from bottom towards upward.

Regarding claim 20. Savant as modified teaches the electric motor of claim 19, wherein a radial width of the helical channel is substantially constant [radial width is constant of Savant].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839